DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 15-16 and 18-21 in the reply filed on 2/25/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki et al. (WO 2014/203348, “Kawasaki”). US 10,147,695 is taken to be English-equivalent of above WO document and portions cited below refer to the US patent.
Regarding claim 15, Kawasaki discloses a Cu ball comprising: a purity of 99.995% by mass; a total content of at least Ag of 13 ppm (this falls within claimed range of 5-50 ppm); and both P & S content of 0 ppm by mass (Table 1- example 2).
As to claim 16, Kawasaki discloses 0 ppm P.
As to claim 21, Kawasaki discloses that the Cu is at least monolayer plated with at least one of Ag and Cu (Sn-Ag-Cu solder plating- col. 5, lines 4-20; col. 10, lines 6-10; Table 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki as applied to claim 15 above, and in view of Wakano (WO 2016/170904). US 10,384,314 is taken to be English-equivalent of the Wakano WO document and portions cited below refer to the US patent.
As to claims 18-20, Kawasaki discloses that the Cu ball has a sphericity of >0.99 and an alpha dose of <0.01 cph/cm2 (Table 1), but is silent as to Vickers hardness. However, such feature is known in the art. Wakano discloses that it has been known in prior art to produce a Cu ball having a purity of 99.995%, sphericity of 0.95 or more and Vickers hardness in the range of 20-60 HV (Background Art- col. 2, lines 10-15, 55), which overlaps with recited range of 55 HV or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 2.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/20, 12/10/20, 1/12/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735